BLD-256                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 11-2535
                                   ___________

                             AARON PAUL LLOYD,
                                            Appellant

                                         v.

          JAWAD A. SALAMEH, Medical Doctor at SCI Laurel Highlands;
             PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
               JEFFREY A. BEARD; ANNETTE KOWALEWSKI
                  ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                         (D.C. Civil No. 3-11-cv-00079)
                   District Judge: Honorable Kim R. Gibson
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 August 4, 2011

      Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                         (Opinion filed: August 23, 2011)
                                    _________

                                    OPINION
                                    _________

PER CURIAM

    Pro se appellant Aaron Lloyd appeals the District Court’s order dismissing his

                                         1
complaint under 28 U.S.C. § 1915. We have jurisdiction pursuant to 28 U.S.C. § 1291

and exercise plenary review over the District Court’s order. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000). For the reasons discussed below, we will summarily affirm

the District Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

      Lloyd, who is incarcerated at SCI Laurel Highlands, filed a complaint in the

District Court alleging that the defendants violated his Eighth Amendment rights by

providing him inadequate medical care. More specifically, he complained that Dr.

Salameh prescribed him Ditropan despite the fact that he was already taking Depakote

and Remeron, and that these medications reacted adversely, causing him to become

disoriented and confused.

      A magistrate judge recommended that the complaint be dismissed under § 1915.

As the magistrate judge explained,

      “a prison official cannot be found liable under the Eighth Amendment for
      denying an inmate humane conditions of confinement unless the official
      knows of and disregards an excessive risk to inmate health or safety; the
      official must both be aware of facts from which the inference could be
      drawn that a substantial risk of serious harm exists, and he must also draw
      the inference.”

R&R at 2 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). Here, the magistrate

judge concluded, Lloyd had alleged only that the defendants “showed medical

malpractice and negligence,” which was not sufficient to state a claim under the Eighth

Amendment. Nevertheless, the magistrate judge invited Lloyd to amend his complaint.

      Lloyd then filed a document that he intended to serve both as objections to the

                                            2
report and recommendation and an amendment to his complaint. In this document, Lloyd

reiterated the allegations from his complaint, but also included the deliberate-indifference

elements as set forth in the report and recommendation. The District Court concluded

that the new allegations did not cure the complaint’s deficiencies, and dismissed it

because it “allege[d] negligence . . . and not deliberate indifference.” Lloyd then filed a

timely notice of appeal.

       We agree with the District Court that Lloyd’s allegations do not suffice to show

deliberate indifference with respect to the care he received. See, e.g., Farmer, 511 U.S. at

836. “To act with deliberate indifference to serious medical needs is to recklessly

disregard a substantial risk of serious harm.” Giles v. Kearney, 571 F.3d 318, 330 (3d

Cir. 2009). For instance, a plaintiff may make this showing by establishing that the

defendants “intentionally den[ied] or delay[ed] medical care.” Id. (quotation marks

omitted). However, “[w]here a prisoner has received some medical attention and the

dispute is over the adequacy of the treatment, federal courts are generally reluctant to

second guess medical judgments and to constitutionalize claims which sound in state tort

law.” United States ex rel. Walker v. Fayette Cnty., 599 F.2d 573, 575 n.2 (3d Cir. 1979)

(internal quotation marks omitted).

       Here, Lloyd has claimed that in an effort to treat his bladder condition, Dr.

Salameh prescribed Ditropan, which had an “idiosyncratic reaction” with medication that

he was already taking. While Lloyd contends that Dr. Salameh should not have

prescribed Ditropan, we have recognized that courts will “disavow any attempt to
                                              3
second-guess the propriety or adequacy of a particular course of treatment[,] which

remains a question of sound professional judgment.” Inmates of Allegheny Cnty. Jail v.

Pierce, 612 F.2d 754, 762 (3d Cir. 1979) (internal alterations, quotation marks omitted)).

Lloyd does not suggest that the decision to provide him with Ditropan was based on an

ulterior motive beyond routine patient care, and he acknowledges that he received prompt

and extensive treatment following his reaction. Cf. White v. Napoleon, 897 F.2d 103,

109 (3d Cir. 1990). While Lloyd included in his amended complaint certain legal

conclusions in support of his claim, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009).

       Accordingly, we will summarily affirm the District Court’s order dismissing the

case. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. We also deny Lloyd’s request for the

appointment of counsel. See Tabron v. Grace, 6 F.3d 147, 155-56 (3d Cir. 1993).




                                              4